
	
		I
		112th CONGRESS
		1st Session
		H. R. 381
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2011
			Ms. Lee of California
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to provide for grants to increase the number of law enforcement
		  officers on the streets by 5 to 10 percent in areas with high incidences of
		  violent crime.
	
	
		1.Short titleThis Act may be cited as the
			 Enhanced Violent Crime Community
			 Policing Act of 2011.
		2.FindingsCongress finds the following:
			(1)According to the
			 U.S. Department of Justice, from Fiscal Year 1995 to Fiscal Year 2000, the COPS
			 program funded 105,000 police officers.
			(2)According to the
			 Government Accountability Office, the COPS program has contributed to a 2.5
			 percent decline in the violent crime rate between 1999 and 2000.
			(3)According to
			 University of Chicago economist Steven Levitt, each 10 percent increase in the
			 size of a police force reduces violent crime by 4 percent and property crime by
			 5 percent.
			(4)A
			 study by University of Maryland economists William Evans and Emily Owens
			 suggests that a 2 percent increase in police officers put on the streets
			 through the COPS program led to a 2 percent decline in violent crime.
			(5)Economists David
			 Anderson of Centre College and Mark Cohen of Vanderbilt University suggest that
			 the total cost of crime in the United States is approximately $2,000,000,000,
			 annually, and that each additional dollar provided to the COPS program may
			 generate $4.00 to $8.50 in savings to the Nation by reducing crimes committed
			 and the overall cost of crime.
			(6)According to the
			 U.S. Department of Justice Census of State and Local Law Enforcement Agencies,
			 20 of the Nation’s 50 largest local police departments saw a decline in sworn
			 law enforcement personnel from 2000 to 2004.
			(7)Following a
			 10-year decline in the violent crime rate, Federal Bureau of Investigation’s
			 statistics indicate that violent crime increased in 2004, 2005, and
			 2006.
			(8)In recent months,
			 incidences of violent crime, gang violence, violence against police officers,
			 and homicides have risen in many of the metropolitan areas in the United
			 States, including the following:
				(A)On March 21, 2009,
			 four Oakland, California, police officers were shot and killed during a traffic
			 stop and the subsequent pursuit of the suspect.
				(B)On April 4, 2009,
			 three Pittsburgh, Pennsylvania, police officers were killed responding to a
			 domestic dispute.
				(C)On April 3, 2009,
			 a Binghamton, New York, man killed himself and 13 others at a local civic
			 association building.
				3.Enhanced violent
			 crime community policySection
			 1701 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796dd) is amended—
			(1)in subsection
			 (b)—
				(A)by striking
			 and after the semicolon in paragraph (16);
				(B)by redesignating
			 paragraph (17) as paragraph (18), and in such paragraph, by striking (1)
			 through (16) and inserting (1) through (17); and
				(C)by inserting after
			 paragraph (16) the following new paragraph:
					
						(17)to hire and train
				new career law enforcement officers for deployment in areas and communities
				with high incidences of violent crime, in accordance with subsection (l);
				and
						; 
				(2)by amending
			 subsection (c) to read as follows:
				
					(c)Preferential
				considerationIn awarding
				grants under this part, the Attorney General—
						(1)may give preferential consideration to
				applications for hiring and training new career law enforcement officers for
				deployment in areas and communities with high incidences of violent crime, as
				authorized by paragraph (17) of subsection (b) and in accordance with
				subsection (l); and
						(2)may give
				preferential consideration, where feasible, to applications for hiring and
				rehiring additional career law enforcement officers that involve a non-Federal
				contribution exceeding the 25 percent minimum under subsection
				(g).
						;
				and
			(3)by adding at the
			 end the following new subsection:
				
					(l)Enhanced violent
				crime community policing grants
						(1)In
				generalThe Attorney General
				shall, subject to the availability of appropriations to carry out this
				subsection, make grants, as authorized under subsection (b)(17) and in
				accordance with this subsection, to hire and train new career law enforcement
				officers for deployment in areas and communities with high incidences of
				violent crime to enhance community policing in such areas.
						(2)Eligible
				entitiesNotwithstanding subsection (a), grants awarded under
				this subsection shall be awarded only to units of local government.
						(3)Grant
				designationsThe Attorney General shall award grants under this
				subsection to—
							(A)the 5 units of
				local government with a population over 350,000 residents with the highest
				violent crime rate per capita, as listed by the 2007 Federal Bureau of
				Investigation Crime in the United States report; and
							(B)15 additional
				units of local government determined by the Attorney General to have the
				greatest need for such a grant, based on—
								(i)per capita violent
				crime rate;
								(ii)gang
				population;
								(iii)drug trafficking
				rate;
								(iv)high school
				drop-out rate;
								(v)unemployment
				rate;
								(vi)poverty
				rate;
								(vii)population;
				and
								(viii)any other
				criteria determined by the Attorney General.
								(4)Grant
				amount
							(A)Maximum and
				minimum amountThe grant amount awarded to an grantee under this
				subsection for the grant period shall be—
								(i)not more than is
				necessary to increase the size of the grantee’s sworn police force, as of the
				date the grantee submitted the application for a grant under this subsection,
				by 10 percent; and
								(ii)not less than is necessary to increase the
				size of the grantee’s sworn police force, as of the date the grantee submitted
				the application for a grant under this subsection, by 5 percent.
								(B)Ratable
				reductionIf funds appropriated in a fiscal year to carry out
				this subsection are not sufficient to fully fund the minimum grant amount
				determined under
				subparagraph (A) for each grantee, the
				Attorney General shall reduce the amount of the grant to each grantee by a
				proportionate share.
							(5)Inapplicable
				provisionsThe following provisions of this part shall not apply
				to grants awarded under this subsection:
							(A)Subsection (g) of
				this section (relating to matching funds).
							(B)Subsection (i) of
				this section (relating to termination of grants for hiring officers).
							(C)Subsection (c) of
				section 1704 (relating to hiring
				costs).
							.
			
